IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-37,658-03


EX PARTE JAMES LEE HENDERSON





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 181CR1293 IN THE 102ND JUDICIAL DISTRICT COURT
OF RED RIVER COUNTY


Per Curiam.  Meyers, J., not participating.


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In June 1994, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Henderson v. State, 

 HENDERSON   -2-
No. AP-71,928 (Tex. Crim. App. 1996) (not designated for publication).  On August 28,
1997, applicant filed his initial post-conviction application for writ of habeas corpus in
the convicting court.  This Court considered that application on its merits and denied
relief on July 8, 1998.  Applicant filed a second application for writ of habeas corpus on
December 31, 1998, which was dismissed as an abuse of the writ on October 27, 1999. 
	Applicant filed this second subsequent application in the convicting court on
March 24, 2004, alleging that he is mentally retarded and requesting that his sentence be
commuted to a life sentence.  On April 21, 2004, this Court remanded this case to the trial
court to resolve this issue as set out in Art. 11.071, §7-10.  On remand, the trial court held 
a hearing and entered supplemental findings and conclusions recommending that relief be
denied.  This Court has reviewed the record.  We decline to adopt No. 21 of the trial
court's findings of fact because it is not supported by the record.  We adopt the trial
court's remaining findings of fact and conclusions of law.  Based upon the trial court's
findings and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 25TH DAY OF JANUARY, 2006.

Do Not Publish